DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1, 11 and 16 are amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 6/1/2022, have been fully considered but they are not persuasive. The applicant asserts, with respect to claims 1, 11 and 16, that the combination of Loehr and Kim does not teach or suggest: “determine a first configuration value, based on a size of successfully transmitted2DOCKET No. SAMS07-20239 APPLICATION NO. 16/947,104PATENTdata per unit time through the first cellular communication or the second cellular communication and a maximum time during which a receiving side waits for reception of the data”. Examiner respectfully disagrees.

	The combination of Loehr and Kim, specifically Loehr discloses determining a routing threshold 225 that specifies a maximum quantity of PDCP PDU that is routed to a first cell group 105a and/or to a second cell group 105b. The routing threshold 225 may also specify a maximum quantity of data in bytes, kilobytes, megabytes, and the like that is routed to a first cell group 105a and/or to a second cell group 105b. The routing threshold is mapped the first configuration value because it is based on the maximum routed/transmitted data to one or both cell groups.  The base station 120 may specify [Determine] the routing threshold 225 for each cell group, e.g., MCG and SCG part of the split bearer, independently. (See Loehr; Par. [39], [50]) The routing threshold is compared with the total transmitted PDCP PDU 250. The PDCP PDUs 250 above the routing threshold 225 is kept in the PDCP buffer [Not transmitted] and only routed to the corresponding RLC 320/MAC 325 based on the received UL grants. The amount of routed PDCP PDUs 250 as defined by the routing threshold 225 ensures that a sufficient amount of pre-processing is possible in order to meet the processing timing requirements, i.e. generating the transport block in the given time period. (See Loehr; Par. [75])

	Further Loehr teaches, as illustrated in Fig. 2B, the communication data maybe organized as a data structure that includes a PDU 250. The communication data may include a transit timer 255, which specifies the duration of time determined to be the waiting time until data is received at the receiving side. The processor 405 may determine if the transit timer 255 times out and the PDU 250 remains in the RLC 320/MAC 325 for the first cell group 105a. If the transit timer 255 does not time out before the PDU 250 is transmitted from the MAC 325 for the first cell group105a. On the other hand,  if the transit timer 255 times out before the PDU 250 is transmitted from the MAC 325 for the first cell group 105a, the processor 405 may route the PDU 250 to the RLC 320/MAC 325 of the second cell group 105b and the method 750 ends. [Therefore, the routing of data [First and second configurations] are determined based on the timer’s [Maximum reception time] is timed out or not] (See Loehr; Par. [39]-[40], [68]-[70] and Fig. 5F)
Therefore, and for the reasons set above, the combination of Loehr and Kim teaches the claimed invention.  The rejection of claims 1-20 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al.  (US. Pub. No. 2018/0279173 A1) in view of Kim et al.  (US. Pub. No. 2011/0188377 A1).

Regarding claim 1, Loehr discloses an electronic device (See Loehr; Fig. 1; Mobile device 110) comprising: at least one communication processor (See Fig. 4; Processor 405); and an application processor (See Fig. 4; Communication Hardware 415) configured to transmit data (See par. [43] and Fig. 4 of Loehr for a reference to communication hardware 415 that directs data within the mobile device) to be transmitted through first cellular communication (See Fig. 1; Cell Group 105a) and/or second cellular communication (See Fig. 1; Cell Group 105a) to the at least one communication processor (See Fig. 4; Processor 405), wherein the at least one communication processor comprises: 
a packet data convergence protocol (PDCP) (See Fig. 3; PDCP 315) configured to support a split bearer for transmitting split data generated by splitting the data to a first node corresponding to the first cellular communication and a second node corresponding to the second cellular communication (See par. [42], [44]-[45] and Fig. 5A of Loehr for a reference to PDCP 315 generates one or more PDU from data to be transmitted from the mobile device 110. Data may be communicated via a split bearer 335. PDCP PDU are routed to at least two cell groups (105a & 105b) as split bearer configuration); 
a first radio layer control (RLC) (See Fig. 3; RLC 320) configured to split first data received from the PDCP and transmit the split first data to a first media access control (MAC) corresponding to the first cellular communication (See par. [42], [46], [56] and Fig. 5C of Loehr for a reference to the RLC 320 & MAC 325 generate PDU 250 from PDCP PDU. PDCP PDUs 250 are transmitted to one of RLC 320/MAC 325a of the MCG and the RLC 320/MAC 325a of the SCG, which is referred to a first cell group 105a); and 
a second RLC (See Fig. 3; RLC 320) configured to split second data received from the PDCP and transmit the split second data to a second MAC corresponding to the second cellular communication  (See par. [42], [46], [56] and Fig. 5C of Loehr for a reference to the RLC 320 & MAC 325 generate PDU 250 from PDCP PDU. PDCP PDUs 250 are transmitted to one of RLC 320/MAC 325b of the MCG and the RLC 320/MAC 325b of the SCG, which is referred to a first cell group 105b), 
wherein the PDCP is configured to receive data to be transmitted through the first cellular communication and/or the second cellular communication from the application processor (See par. [39], [42] of Loehr for a reference to PDCP receives data and generates PDUs to be routed to the first cell group 105a [First cellular communication] and to the second cell group 105b [Second cellular communication]), transmit the data to at least one of the first RLC or the second RLC (See par. [42], [46] of Loehr for a reference to PDCP PDUs are routed via the split bearer 335 to the RLC 320/MAC 325 for at least one of the MCG and the SCG of the first or second cell group 105), determine a first configuration value, based on a size of successfully transmitted2DOCKET No. SAMS07-20239 APPLICATION NO. 16/947,104PATENTdata per unit time through the first cellular communication or the second cellular communication (See par. [39], [75] of Loehr for a reference to a routing threshold 225 that specify a maximum quantity of PDCP PDU that is routed to a first cell group 105a and/or to a second cell group 105b. The routing threshold 225 may also specify a maximum quantity of data in that is routed to a first cell group 105a and/or to a second cell group 105b during a given time period [Actual routed/transmitted data]) and a maximum time during which a receiving side waits for reception of the data (See par. [39]-[40], [68]-[70] and Fig. 5F of Loehr for a reference to the communicated PDU includes a transit timer 255, which specifies the duration of time determined to be the waiting time until data is received at the receiving side. The routing of data [First and second configurations] are determined based on the timer’s [Maximum reception time] is timed out or not).

Loehr does not explicitly disclose stop transmitting the data to the RLC receiving the data, based on a result of comparison between a size of data temporarily stored in the RLC receiving the data with the first configuration value.  

However, Kim discloses stop transmitting the data to the RLC receiving the data, based on a result of comparison between a size of data temporarily stored in the RLC receiving the data with the first configuration value (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC buffer exceeds the Th_on 305 threshold [Mapped to the first configuration value], which is the maximum storage capacity of the RLC buffer [Maximum data to be transmitted], a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])

Regarding claim 2, the combination of Loehr and Kim, specifically Loehr discloses wherein the PDCP is configured to determine the first configuration value, based on an average size of successfully transmitted data per unit time through the first cellular communication or the second cellular communication (See par. [39], [75] of Loehr for a reference to the PDCP determines the routing threshold 225, which specifies a maximum quantity of PDCP PDU [Data] that is routed to a first cell group 105a and/or a second cell group 105b in a given time period).  


Regarding claim 3, Loehr does not explicitly disclose wherein the PDCP is configured to determine the first configuration value, based on a size of data transmitted to the RLC receiving the data from the PDCP.  
However, Kim discloses wherein the PDCP is configured to determine the first configuration value, based on a size of data transmitted to the RLC receiving the data from the PDCP (See par. [43]-[44] of Kim for a reference to the PDCP determines the Th_on 305 [First Configuration Value], which refers to the maximum quantity of PDUs that can be stored in the RLC buffer 300).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])

Regarding claim 4, Loehr does not explicitly disclose wherein the PDCP is configured to start again transmitting the data to the RLC receiving the data in response to identification that the size of data temporarily stored in the RLC receiving the data is smaller than the first configuration value.  

However, Kim discloses wherein the PDCP is configured to start again transmitting the data to the RLC receiving the data in response to identification that the size of data temporarily stored in the RLC receiving the data is smaller than the first configuration value (See par. [45] of Kim for a reference to that when the quantity of PDUs stored in the RLC buffer 300 reaches Th_OFF 310, which is the minimum quantity of PDUs that can be stored in the RLC buffer, the RLC layer transfer a flow control message, with a flow control set to “OFF”, to the PDCP to request restarting transmitting the stopped PDUs).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])


Regarding claim 5, the combination of Loehr and Kim, specifically Loehr discloses wherein the PDCP is configured to compare a value related to a size of the data with an uplink data split threshold value (ul- DataSplitThreshold) received from one of the first node and the second node (See par. [38], [49] of Loehr for a reference to the PDCP layer of processor 405 compares the transmission data size of PDCP PDUs exceeds a data split threshold 220), and transmit at least some of the data to the first RLC and others of the data to the second RLC in response to identification that the value related to the size of the data is larger than the uplink data split threshold value (See par. [49] of Loehr for a reference to that if it is determined that the transmission data size of the PDCP PDUs exceeds the data split threshold 220, the PDCP PDUs are re-routed to at least one of the RLC320/MAC325 of the MCG and the RLC320/MAC325 of the SCG).  


Regarding claim 7, Loehr does not explicitly disclose wherein the PDCP is configured to stop transmitting the data to the first RLC in response to identification that the size of data temporarily stored in the first RLC is larger than a value related to the size of transmitted data per unit time through the first cellular communication, and stop transmitting the data to the second RLC in response to identification that the size of data temporarily stored in the second RLC is larger than the value related to the size of transmitted data per unit time through the first cellular communication. 
However, Kim discloses wherein the PDCP is configured to stop transmitting the data to the first RLC in response to identification that the size of data temporarily stored in the first RLC is larger than a value related to the size of transmitted data per unit time through the first cellular communication (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC buffer exceeds the Th_on 305 threshold, which is the maximum storage capacity of the RLC buffer, a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC), and stop transmitting the data to the second RLC in response to identification that the size of data temporarily stored in the second RLC is larger than the value related to the size of transmitted data per unit time through the first cellular communication (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC associated with RLC layer 104 & 106 buffers exceed the Th_on 305 threshold of each RLC, which is the maximum storage capacity of the RLC buffer, a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])


Regarding claim 8, Loehr does not explicitly disclose wherein the PDCP is configured to start again transmitting the data to the first RLC in response to identification that the size of data temporarily stored in the first RLC is smaller than the first configuration value, and start again transmitting the data to the second RLC in response to identification that the size of data temporarily stored in the second RLC is smaller than the first configuration value.

However, Kim discloses wherein the PDCP is configured to start again transmitting the data to the first RLC in response to identification that the size of data temporarily stored in the first RLC is smaller than the first configuration value (See par. [45] of Kim for a reference to that when the quantity of PDUs stored in the RLC buffer 300 reaches Th_OFF 310, which is the minimum quantity of PDUs that can be stored in the RLC buffer, the RLC layer transfer a flow control message, with a flow control set to “OFF”, to the PDCP to request restarting transmitting the stopped PDUs), and 
start again transmitting the data to the second RLC in response to identification that the size of data temporarily stored in the second RLC is smaller than the first configuration value (See par. [45] of Kim for a reference to that when the quantity of PDUs stored in the RLC buffer 300, associated with RLC layer 104 & 106, reaches Th_OFF 310, which is the minimum quantity of PDUs that can be stored in the RLC buffer, the RLC layer transfer a flow control message, with a flow control set to “OFF”, to the PDCP to request restarting transmitting the stopped PDUs).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])


Regarding claim 9, Loehr does not explicitly disclose wherein the PDCP is configured to compare the size of data temporarily stored in the RLC receiving the data with the first configuration 74DOCKET NO.: SAMS07-20239PATENT value, and stop transmitting the data to the RLC receiving the data in response to identification that the size of data temporarily stored in the RLC receiving the data is larger than the first configuration value. 

However, Kim discloses  wherein the PDCP is configured to compare the size of data temporarily stored in the RLC receiving the data with the first configuration 74DOCKET NO.: SAMS07-20239PATENT value (See par. [43]-[44] of Kim for a reference to the PDUs stored in the RLC buffer is compared to the Th_on 305 threshold [First configuration value], which is the maximum storage capacity of the RLC buffer), and stop transmitting the data to the RLC receiving the data in response to identification that the size of data temporarily stored in the RLC receiving the data is larger than the first configuration value (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC buffer exceeds the Th_on 305 threshold, which is the maximum storage capacity of the RLC buffer, a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])


Regarding claim 10, the combination of Loehr and Kim, specifically Loehr discloses wherein the first configuration value is determined based on a quality state of the first cellular communication or the second cellular communication (See par. [39] of Loehr for a reference to the routing threshold 225 [First Configuration value], which specifies the maximum quantity of PDCP PDUs that may be routed to the first cell group 105a and/or to the second cell group 105b. It depends the capacity and quality of each cell group).  

Regarding claim 11, Loehr discloses an electronic device (See Loehr; Fig. 1; Mobile device 110) comprising: at least one communication processor (See Fig. 4; Processor 405); and an application processor (See Fig. 4; Communication Hardware 415) configured to transmit data (See par. [43] and Fig. 4 of Loehr for a reference to communication hardware 415 that directs data within the mobile device) to be transmitted through first cellular communication (See Fig. 1; Cell Group 105a) and/or second cellular communication (See Fig. 1; Cell Group 105a) to the at least one communication processor (See Fig. 4; Processor 405), wherein the at least one communication processor comprises: a packet data convergence protocol (PDCP) (See Fig. 3; PDCP 315) configured to support a split bearer for transmitting split data generated by splitting the data to a first node corresponding to the first cellular communication and a second node corresponding to the second cellular communication (See par. [42], [44]-[45] and Fig. 5A of Loehr for a reference to PDCP 315 generates one or more PDU from data to be transmitted from the mobile device 110. Data may be communicated via a split bearer 335. PDCP PDU are routed to at least two cell groups (105a & 105b) as split bearer configuration); 
a first radio layer control (RLC) (See Fig. 3; RLC 320) configured to split first data received from the PDCP and transmit the split first data to a first media access control (MAC) corresponding to the first cellular communication (See par. [42], [46], [56] and Fig. 5C of Loehr for a reference to the RLC 320 & MAC 325 generate PDU 250 from PDCP PDU. PDCP PDUs 250 are transmitted to one of RLC 320/MAC 325a of the MCG and the RLC 320/MAC 325a of the SCG, which is referred to a first cell group 105a); and 
a second RLC (See Fig. 3; RLC 320) configured to split second data received from the PDCP and transmit the split second data to a second MAC corresponding to the second cellular communication  (See par. [42], [46], [56] and Fig. 5C of Loehr for a reference to the RLC 320 & MAC 325 generate PDU 250 from PDCP PDU. PDCP PDUs 250 are transmitted to one of RLC 320/MAC 325b of the MCG and the RLC 320/MAC 325b of the SCG, which is referred to a first cell group 105b), 
wherein the PDCP is configured to identify a size of data temporarily stored in the PDCP, the first RLC, and the second RLC (See par. [37] and Fig. 2A of Loehr for a reference transmission data size 210 is identified to be the total quantity of data that is available transmission from the mobile device, buffered in the PDCP buffer and transferred to all RLC buffers), determine a first configuration value, based on an average size of successfully transmitted data per unit time through the first cellular communication or the second cellular communication (See par. [39], [75] of Loehr for a reference to a routing threshold 225 that specify a maximum quantity of PDCP PDU that is routed to a first cell group 105a and/or to a second cell group 105b. The routing threshold 225 may also specify a maximum quantity of data in that is routed to a first cell group 105a and/or to a second cell group 105b during a given time period [Actual routed/transmitted data]) and a maximum time during which a receiving side waits for reception of the data (See par. [39]-[40], [68]-[70] and Fig. 5F of Loehr for a reference to the communicated PDU includes a transit timer 255, which specifies the duration of time determined to be the waiting time until data is received at the receiving side. The routing of data [First and second configurations] are determined based on the timer’s [Maximum reception time] is timed out or not).


Loehr does not explicitly disclose operate in one operation mode among a first operation mode in which the data temporarily stored in the PDCP is transmitted to the first RLC and the second RLC so that no data is stored in the PDCP and a second operation mode in which the data temporarily stored in the PDCP is not transmitted so that the size of the data temporarily stored in the first RLC or the second RLC is not larger than a second configuration value, based on a result of comparison between the identified size of the data and the first configuration value.  

However, Kim discloses operate in one operation mode among a first operation mode in which the data temporarily stored in the PDCP is transmitted to the first RLC and the second RLC so that no data is stored in the PDCP (See par. [43]-[45] of Kim for a reference to that when the PDUs stored in the RLC buffer, associated with RLC 102, 104 & 106,  does not exceed the Th_on 305 threshold, which is the maximum storage capacity of the RLC buffer, a flow control message with flow control set to “OFF” is transferred to the PDCP to request transferring the PDUs to the RLC using split bearers configuration) and a second operation mode in which the data temporarily stored in the PDCP is not transmitted so that the size of the data temporarily stored in the first RLC or the second RLC is not larger than a second configuration value (See par. [34], [43] of Kim for a reference to the capacity limitation value of the RLC buffer [Second configuration value]), based on a result of comparison between the identified size of the data and a first configuration value (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC buffer exceeds the Th_on 305 threshold [Mapped to the first configuration value], which is the maximum storage capacity of the RLC buffer [Maximum data to be transmitted], a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])


Regarding claim 12, Loehr does not explicitly disclose wherein the PDCP is configured to operate in the first operation mode in response to identification that the identified size of the data is smaller than the first configuration value, and operate in the second operation mode in response to identification that the identified size of the data is larger than the first configuration value.

However, Kim discloses wherein the PDCP is configured to operate in the first operation mode in response to identification that the identified size of the data is smaller than the first configuration value (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC associated with RLC layer 104 & 106 buffers exceed the Th_on 305 threshold of each RLC, which is the maximum storage capacity of the RLC buffer, a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC), and operate in the second operation mode in response to identification that the identified size of the data is larger than the first configuration value (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC buffer exceeds the Th_on 305 threshold, which is the maximum storage capacity of the RLC buffer, a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])


Regarding claim 13, the combination of Loehr and Kim, specifically Loehr discloses wherein, when the first configuration value is larger than or equal to an uplink data split threshold value (ul-DataSplitThreshold) (See par. [38], [49] of Loehr for a reference to the PDCP layer of processor 405 compares the transmission data size of PDCP PDUs exceeds a data split threshold 220), the PDCP is configured to transmit the data temporarily stored in the PDCP to one of the first RLC and the second RLC in response to identification that the identified size of the data is larger than the uplink data split threshold value and smaller than the first configuration value (See par. [49] of Loehr for a reference to that if it is determined that the transmission data size of the PDCP PDUs exceeds the data split threshold 220, the PDCP PDUs are re-routed to at least one of the RLC320/MAC325 of the MCG and the RLC320/MAC325 of the SCG).  


Regarding claim 14, Loehr does not explicitly disclose wherein the PDCP is configured to compare the first configuration value corresponding to the first RLC with the first configuration value corresponding to the second RLC, and transmit the data temporarily stored in the PDCP to an RLC corresponding to a larger first configuration value among the first RLC and the second RLC.

However, Kim discloses  wherein the PDCP is configured to compare the first configuration value corresponding to the first RLC with the first configuration value corresponding to the second RLC (See par. [43] and Fig. 1 of Kim for a reference to each RLC buffer 300, associated with each one of RLC 102, RLC 104 and RLC 106, has a Th_on 305 value [First configuration value] that indicates the maximum quantity of PDUs that can be stored in the RLC) , and transmit the data temporarily stored in the PDCP to an RLC corresponding to a larger first configuration value among the first RLC and the second RLC (See par. [41]-[45] and Fig. 3 of Kim for a reference to the RLC layer reports a feedback signal using a threshold controlling the number of PDUs that may be transferred from the PDCP buffer. The threshold is determined based on the Th_on 305. The RLC with higher capacity will receive the PDCP PDUs).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])

Regarding claim 15, the combination of Loehr and Kim, specifically Loehr discloses wherein, when the first configuration value is smaller than an uplink data split threshold value (ul-DataSplitThreshold) (See par.  [49] of Loehr for a reference to that it may be determined that the routing threshold 225 value is less than the data split threshold), the PDCP is configured to transmit the data temporarily stored in the PDCP to one of the first RLC or the second RLC in response to identification that the identified size of the data is larger than the first configuration value and smaller than the uplink data split threshold value (See par.  [49] of Loehr for a reference to that if the PDCP PDUs in the PDCP buffer is between the routing threshold 225 and the data split threshold, the PDCP PDUs  are routed to either RLC320/MAC325 for MCG [First] or RLC320/MAC325 for SCG [Second]).  


Regarding claim 16, Loehr discloses a method of operating an electronic device (See Loehr; Fig. 1; Mobile device 110), the method comprising: 
receiving, by a communication processor (See Fig. 4; Processor 405), data to be transmitted from an application processor (See Fig. 4; Communication Hardware 415) to one or more of a first node for performing first cellular communication (See Fig. 1; Cell Group 105a) with the electronic device or a second node for performing second cellular communication (See Fig. 1; Cell Group 105b) with the electronic device; 
transmitting the data to at least one of a first radio layer control (RLC) or a second RLC (See par. [42], [46], [56] and Fig. 5C of Loehr for a reference to the RLC 320 & MAC 325 generate PDU 250 from PDCP PDU. PDCP PDUs 250 are transmitted to one of RLC 320/MAC 325a of the SCG and the RLC 320/MAC 325b of the SCG [first cell group 105a & second cell group 105b]) , determine a first configuration value, based on a size of successfully transmitted2DOCKET No. SAMS07-20239 APPLICATION NO. 16/947,104PATENTdata per unit time through the first cellular communication or the second cellular communication (See par. [39], [75] of Loehr for a reference to a routing threshold 225 that specify a maximum quantity of PDCP PDU that is routed to a first cell group 105a and/or to a second cell group 105b. The routing threshold 225 may also specify a maximum quantity of data in that is routed to a first cell group 105a and/or to a second cell group 105b during a given time period [Actual routed/transmitted data]) and a maximum time during which a receiving side waits for reception of the data (See par. [39]-[40], [68]-[70] and Fig. 5F of Loehr for a reference to the communicated PDU includes a transit timer 255, which specifies the duration of time determined to be the waiting time until data is received at the receiving side. The routing of data [First and second configurations] are determined based on the timer’s [Maximum reception time] is timed out or not).

Loehr does not explicitly disclose stop transmitting the data to the RLC receiving the data, based on a result of comparison between a size of data temporarily stored in the RLC receiving the data with the first configuration value.  

However, Kim discloses stop transmitting the data to the RLC receiving the data, based on a result of comparison between a size of data temporarily stored in the RLC receiving the data with the first configuration value (See par. [43]-[44] of Kim for a reference to that when the PDUs stored in the RLC buffer exceeds the Th_on 305 threshold [Mapped to the first configuration value], which is the maximum storage capacity of the RLC buffer [Maximum data to be transmitted], a flow control message with flow control set to “ON” is transferred to the PDCP to request stopping transferring the PDUs to the RLC).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by reducing the RLC buffer’s overflow and reduce packet loss and improving throughput. (Kim; Par. [69])

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 2. 

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 3. 

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 4. 

6.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al.  (US. Pub. No. 2018/0279173 A1) in view of Kim et al.  (US. Pub. No. 2011/0188377 A1) and further in view of Marco (US. Pub. No. 2020/00205213 A1).

Regarding claim 6, the combination of Loehr and Kim does not explicitly disclose wherein the value related to the size of the data comprises a value indicating a sum of a size of data temporarily stored in the PDCP, the first RLC, and the second RLC.  

However, Marco discloses wherein the value related to the size of the data comprises a value indicating a sum of a size of data temporarily stored in the PDCP, the first RLC, and the second RLC (See Par. [125] of Marco for a reference to the total transmitted data comprises a sum of data size buffered in the PDCP layer as well as both RLC/MAC layers).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Marco, Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by accurately determining the transmission thresholds and the split threshold based on the accurate data size. (Marco; Par. [70])

Regarding claim 20, the combination of Loehr and Kim, specifically Loehr discloses comparing a value related to a size of the data with an uplink data split threshold value (ul-DataSplitThreshold) received from one of the first node and the second node (See par. [38], [49] of Loehr for a reference to the PDCP layer of processor 405 compares the transmission data size of PDCP PDUs exceeds a data split threshold 220); and transmitting at least some of the data to the first RLC and transmitting others of the data to the second RLC in response to identification that the value related to the size of the data is larger than the uplink data split threshold value (See par. [49] of Loehr for a reference to that if it is determined that the transmission data size of the PDCP PDUs exceeds the data split threshold 220, the PDCP PDUs are re-routed to at least one of the RLC320/MAC325 of the MCG and the RLC320/MAC325 of the SCG), 

The combination of Loehr and Kim does not explicitly disclose wherein the value related to the size of the data comprises a value indicating a sum of a size of data temporarily stored by a packet data convergence protocol (PDCP), the first RLC, and the second RLC.

However, Marco discloses wherein the value related to the size of the data comprises a value indicating a sum of a size of data temporarily stored by a packet data convergence protocol (PDCP), the first RLC, and the second RLC (See Par. [125] of Marco for a reference to the total transmitted data comprises a sum of data size buffered in the PDCP layer as well as both RLC/MAC layers).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Marco, Kim and Loehr. The motivation for combination would be improving the communication system’s performance, by accurately determining the transmission thresholds and the split threshold based on the accurate data size. (Marco; Par. [70])


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US. Pub. No. 2021/0409990 A1) discloses  a driving test method and apparatus, a driving test control method and apparatus, a device, and a storage medium.
Freda et al. (US. Publication no. 2020/0396654 A1) discloses systems, methods, and instrumentalities for supplementary uplink (SUL) in wireless systems. 
Cai (US. Publication no. 2016/0088127 A1) discloses a method for managing a delay in buffering data at a protocol layer between a first and a second wireless access network nodes.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413